DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through references are incomplete (either due to the dates of the citations, or the citation itself).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 of (parent) U.S. Patent No. 10,208,052 B1, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other.  

Instant claims 11-14 teaches this same sequence of synthetic steps, but the independent claim (claim 11) is drawn to the process itself rather than the resulting product-by-process composition.  But although a distinction may be made between claims drawn to a composition prepared by a sequence of steps and claims to the steps themselves used to prepare this composition, it is a distinction without a difference.  The instant process steps are fully encompassed by clear teachings of these identical steps in the patented claims.  

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of (parent) U.S. Patent No. 10,208,052 B1, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Patented claim 1 teaches a composition comprising compound 1.  Instant claim 15 teaches a mixture (i.e. a composition) comprising compound 1 and compound 4.  The patented claim thus fully encompasses the limitations of the instant claim.  

Claims 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of (parent) U.S. Patent No. 10,472,371 B2, cited 
Patented claim 2 teaches a composition comprising compound 3.  Instant independent claim 16 teaches a mixture comprising compound 4 and 2-hydroxy-2-methylproanoic acid and/or 1-(6-((3,4,5,6-tetrahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)sulfonyl)-2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl-1-one.  The examiner points out for clarity of the record that compound 3 is the HCL salt of 1-(6-((3,4,5,6-tetrahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)sulfonyl)-2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl-1-one.  But one of ordinary skill would have immediately envisioned the free base given the acid salt.  (Note also related case law: It is obvious to form salts from known acids.  In re Williams, 89 USPQ 396 (CCPA 1951).)  That being the case, the teachings of the patented claim may reasonably be said to encompass the teachings of the instant claims.  
Instant claim 17 is included in this rejection because of the and/or clause of the independent claim (claim 16).  That is, claim 17 teaches that 2-hydroxy-2-methylpropanoic acid must be present, but because of the and/or clause of claim 16, 1-(6-((3,4,5,6-tetrahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)sulfonyl)-2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl-1-one could be present as well.  
Instant claim 18 is included in this rejection because it teaches that 1-(6-((3,4,5,6-tetrahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)sulfonyl)-2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl-1-one must be present.  

Claims 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of (parent) U.S. Patent No. 10,472,371 B2, cited in the IDS. Although the claims at issue are not identical, they are not patentably distinct from each other.  
	Patented claim 3 teaches a composition comprising compound 4.  Instant independent claim 15 teaches a mixture (i.e. a composition) comprising compound 1 and compound 4.  The patented claim thus fully encompasses the limitations of the instant claim.  
	Instant independent claim 16 teaches a mixture comprising compound 4 and 2-hydroxy-2-methylproanoic acid and/or 1-(6-((3,4,5,6-tetrahydropyrrolo[3,4-c]pyrrol-2(1H)-yl)sulfonyl)-2,3-dihydro-4H-benzo[b][1,4]oxazin-4-yl-1-one.  The patented claim thus fully encompasses the limitations of the instant claim.  Dependent claims 17 and 18 further define this mixture, but compound 4 is nonetheless always present.  The patented claim thus fully encompasses the limitations of the instant claims.  

Allowable Subject Matter
The subject matter of the instant claims would be allowable once the nonstatutory double patenting rejections outlined above have been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
As in the parent (15/926,236), US 2015/0246025 A1, cited in the IDS, may be taken as a recent representative example of the closest pertinent prior art.  The reference teaches compounds structurally related to those of the instant invention 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/1/2021